DETAILED ACTION
Claims 1, 5, and 20 are pending and currently under review.
Claims 2-4 and 6-19 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

Response to Amendment
The amendment filed 10/18/2021 has been entered. Claims 1, 5, and 20 remain(s) pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 5, and 20 include the recitation that using spectrographic analysis serves “to help identify an asteroid…”  It is unclear to the examiner as to what specific method step requirement, if any, is imparted by the term “help”.  In particular, it is unclear as to what specific quantifiable degree of help in identifying asteroids, if any, is required by the spectrographic analysis in the current claim scope by the term “help”.  The examiner interprets the instant claim to merely require any degree of spectrographic consideration in identifying/locating asteroids.

Claim Interpretation
As stated in the previous office actions, the examiner notes that the recitations of “explorer spacecraft,” “mapping spacecraft,” “prospector spacecraft,” “mother spaceship,” and “processing ship,” are not considered to impart any further distinct limitations to the claimed spacecraft structure, such that any spacecraft that meets the functions of the aforementioned recitations is reasonably considered to meet the aforementioned spacecraft.  See MPEP 2111 & MPEP 2114.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2015/0108687) in view of either one of Anderson et al. (US 9,266,627) or Gerlach (2005, Profitably exploiting near-earth object resources); further in view of Zacny et al. (2013, Asteroid mining), and one of either Hoyt et al. (2013, Spiderfab: process for on-orbit construction of kilometer-scale apertures) or Shinar et al. (US 2015/0201500); and further in view of either one of Pieters (1994, Meteorite and asteroid reflectance spectroscopy) or Dunn et al. (2013, Mineralogies and source regions of near-Earth asteroids).
Regarding claims 1 and 5, Snyder et al. discloses a method of additive manufacturing on spacecraft, space stations, and satellites in outer space (ie. extraterrestrial space) [abstract, 0009, 0011]; wherein said method utilizes a metal powder feedstock material for additive manufacturing [0106].  The examiner considers the aforementioned disclosure of Snyder et al. to reasonably meet the claimed limitations of completing parts by additive manufacturing on a robotic processing ship, wherein said spacecraft or space station reasonably meets the limitation of a robotic processing ship.  Snyder et al. further discloses that said metal powder feedstock material can be produced from asteroid regolith, which meets the limitation of using synthesized feedstock material and completing parts by additive manufacturing as claimed.

Specifically, Gerlach discloses a method of mining asteroids for the purpose of supplying valuable metals [title, abstract]; wherein said method includes the use of a launch vehicle (naturally expected to be made on Earth as recognized by one of ordinary skill) and launched into outer space in order to deploy an orbiter and lander craft to an asteroid to perform imaging and material extraction of the asteroid, respectively [p.28-31, p.42-44 “launch”, fig. 14].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Snyder et al. by including a previous step of asteroid prospecting as disclosed by Gerlach such that precious metals can be obtained and further utilized in the additive manufacturing method in space as disclosed by Snyder et al.  The examiner reasonably considers the launch vehicle to meet the claimed limitation of an explorer spacecraft that would naturally have been expected to be deployed from Earth, and the orbiter and lander craft deployed from said launch 
Alternatively, Anderson et al. discloses a method of prospecting asteroids for mining [abstract]; wherein said method includes deploying a satellite from Earth into outer space having two or more spacecraft piggy-backed thereon to measure, prospect, and subsequently extract desired asteroid material in space in order to collect precious resources from asteroidal bodies [abstract, col.1 In.14-42, col.2 In.61-67, col.4 In.6-60, fig.1, claim6].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Snyder et al. by including a previous step of asteroid prospecting and mining as disclosed by Anderson et al. such that precious asteroidal resources can be collected. The examiner reasonably interprets the aforementioned satellite and two or more spacecraft to meet the claimed limitations of an explorer spacecraft having mapping and prospecting spacecraft on board therein and launched therefrom, respectively, because said satellite has the function of approaching said asteroid (ie. exploring), said two or more spacecraft have the function of measuring (ie. mapping) and extracting asteroid material (ie. prospecting), and launching of said spacecraft from the satellite of Anderson et al. would have been expected to occur because said spacecraft would naturally have to be detached and send to an asteroid (ie. launched) as recognized by one of ordinary skill.  Said measuring and prospecting of Anderson et al. further includes sending said spacecraft to identify viable asteroids based on the concentration of desired materials present and obtaining samples from said asteroids, which the examiner reasonably 
Alternatively, Zacny et al. discloses a method of asteroid prospecting and mining [abstract]; wherein said method includes deploying probes from a mothership to find the extent, location, and value of iron-nickel ore bodies on asteroids and subsequently acquire samples to be analyzed on said mothership such that optimal extraction processes can be established [table1, sectionB “asteroid mining approaches”, “sec.D metal mining”]. Therefore, it would have been obvious to one of ordinary skill to modify the method of Snyder et al. by including a previous step of asteroid prospecting as disclosed by Zacny et al. such that optimal extraction processes can be established.  The examiner reasonably considers the mothership, which would naturally be expected to be constructed on Earth as a practical consideration and subsequently sent to an earth-moon landing point (ie. in extraterrestrial space), and the deployed probes of Zacny et al. to reasonably meet the limitations of an explorer spacecraft (mothership) deployed from Earth and having mapping and prospector spacecraft (probes) on board therein and launched therefrom, respectively.  The examiner submits that said probes on said mothership would have been expected to be launched from the mothership to perform their aforementioned tasks.  See MPEP 2145(II).  Alternatively, Zacny et al. also teaches sending said mothership from an earth-moon point to an asteroid to capture and orbit around said asteroid to be mined prior to sending out said probes, which also meets the 
Regarding the recitation of providing a mothership having robotic miners, Zacny et al. further discloses that, after prospecting, the actual mining can be performed by a team of small mining robot spacecraft deployed from the mothership that deliver feedstock material back to the mothership for further processing [sectionB “asteroid mining approaches”].  The examiner reasonably considers the mothership and robotic miners of Zacny et al. to meet the claimed limitations of a mother spaceship and robotic miners on board said spaceship, respectively.
Regarding the recitation of “processing said material from said asteroid...,” the examiner considers this step to have been expected in the combined disclosure of Snyder et al., Anderson et al., and Zacny et al. because Snyder et al. expressly teaches that the feedstock material is produced from asteroid regolith through grinding, pulverizing, etc. [0042].  In other words, the examiner submits that said regolith would naturally require some further processing such that a useable feedstock is produced therein, as previously taught by Snyder et al. Additionally, Zacny et al. teaches further processing of the collected feedstock material as stated previously [tablel, sectionB “asteroid mining approaches”].
Snyder et al., Anderson et al., and Zacny et al. do not expressly teach delivering the completed part to a space station or colony as claimed.  However, the examiner submits that the aforementioned step would have been obvious to one of ordinary skill because it would have been well known and reasonably 
Regarding the recitations of laser additive manufacturing and electron beam additive manufacturing, Hoyt et al. further discloses that additive manufacturing in space can ideally include selective laser sintering, fused deposition, and electron beam fabrication [sec.2.2.1].  The examiner notes that the aforementioned means of additive manufacturing reasonably meets the instantly claimed methods.  
Alternatively, the examiner notes that Snyder et al. discloses print head-extrusion type additive manufacturing, which does not expressly meet the claimed additive manufacturing methods.  However, Shinar et al. discloses a method of print head deposition additive manufacturing [abstract, 0005]; wherein further additive manufacturing methods of selective laser melting, laser metal deposition, and electron beam melting are disclosed to be equivalent to the aforementioned print head deposition method [0256].  Therefore, the examiner submits that it would have been obvious to one of ordinary skill to substitute one of the aforementioned additive manufacturing methods of Shinar et al. for the disclosed print-head method of Snyder et al. because Shinar et al. discloses the aforementioned methods to be art-recognized equivalents for the same purpose of additively manufacturing a part.  See MPEP 2144.06(II).
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2015/0108687) in view of either one of Anderson et al. (US 9,266,627) or Gerlach (2005, Profitably exploiting near-earth object resources); further in view of Zacny et al. (2013, Asteroid mining), and one of either Hoyt et al. (2013, Spiderfab: process for on-orbit construction of kilometer-scale apertures) or Shinar et al. (US 2015/0201500); further in view of either one of Pieters (1994, Meteorite and asteroid reflectance spectroscopy) or Dunn et al. (2013, Mineralogies and source regions of near-Earth asteroids); and further in view of Stephens (US 2013/0211594).
Regarding claim 20, the examiner notes that the limitations of claim 20 are substantially similar to those of claim 5, with the further limitations that said method is controlled from Earth and utilizes laser metal deposition.  As stated previously, Hoyt et al. or Shinar et al. demonstrate the obviousness of laser metal deposition additive manufacturing (see previous).
The aforementioned prior art does not expressly teach remote control from Earth.  Stephens discloses a system for controlling proxy robots in space and near space locations [abstract, 0004]; wherein said robots are controlled remotely from Earth such that the need for human presence is satisfied while avoiding risks and costs of physically sending humans to space [0015, 0022].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combinations by specifically controlling said method from Earth, as disclosed by Stephens, such that human control can be achieved without the risks and costs of physically sending human astronauts.

Response to Arguments
Applicant's arguments, filed 10/18/2021, have been fully considered but they are not persuasive.
Applicant first argues that the prior art fails to teach “spectrographic analysis of meteorites on Earth”.  The examiner cannot concur.  As stated in the previous office action, Pieters et al. expressly teaches linking meteorites on Earth with asteroids in space through properties such as composition, among others, obtained via spectrographic means [p.460].  Applicants’ arguments are further moot in view of the new rejections over Dunn et al.
Applicant then argues that the prior art fails to teach “from Earth to extraterrestrial space” and the types of additive manufacturing (laser, electron beam, etc.).  The examiner cannot concur.  These limitations are expressly shown to be taught by the prior art of Zacny et al. and Shinar et al. for example, as stated in the previous office action and rejection sections. Thus, the examiner cannot concur with applicants’ mere conclusory remarks absent evidence or reasoning as to how the disclosure of the prior art is materially different from the instant claim.
Applicant further specifically argues that Snyder et al. is specifically directed to extrusion additive manufacturing, which does not meet the instant claims and teaches away from the prior art.  The examiner cannot concur.  As stated in the previous office action and rejection sections, the prior art of Hoyt or Shinar provides express motivation for one of ordinary skill to utilize the claimed In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant then argues that the prior art fails to teach a synthesized metal powder.  The examiner cannot concur as this limitation was expressly shown to be met by Snyder et al. as explained above.  Thus, the examiner cannot concur with applicants’ mere conclusory remarks absent evidence or reasoning as to how the synthesized powder of Snyder et al. is different from the instant claim.
Applicant further argues that there is no reasonable expectation of success in substituting the additive manufacturing of Hoyt or Shinar for the extrusion additive manufacturing of Snyder et al.  Again, the examiner cannot concur absent concrete evidence or reasoning to the contrary, which applicant has not provided.  Since a clear obviousness motivation and rationale has been presented above in regards to the rejections over Hoyt and Shinar respectively, 

Conclusion
No claims allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734